DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Examiner is not sure what “energy loading” is or how one of ordinary skill in the art can use it.  The processing and generating steps recite lists of what appears to be random terms like “polarity…force…results…data…space…rule…” that do not help in providing guidance to enable one skilled in the art.   In paragraphs 35, 158+, and 165+ of the specification, Applicant appears to touch on the recited features of claim 1, but the specification does not enable one skilled in the art to make or use the invention.  The Examiner invites Applicant to conduct a phone interview to discuss the scope of the current application.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In addition to the 112(a) rejection, even if the claim is determined to be enabled, the Examiner does not understand what the inventors regard as their invention.  What is a method of “energy loading” and how does that relate to processing deviation and standardized data?  Again, the Examiner invites Applicant to conduct a phone interview to discuss the scope of the current application.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claim 1 is directed to a process.  

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, the claims recite an abstract idea.  The following specific limitations in the claims under examination recite an abstract idea:  
Processing, at the data device, in any suitable order, deviation and standardized data 
Generating, at the data device, based on said processing of the deviation and standardized data, fundamental orientations
	The above listed identified limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, mathematical calculations.
Mental Processes: concepts preformed in the human mind (including on observation, evaluation, judgement, opinion).  
Certain Methods of Organizing Human Activity: managing personal behavior or relationships or interactions or relationships of interaction between people (including social activities, teaching, and following rules or instructions. 

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
Each of the data types listed in the process and generating steps appear to be insignificant extra-solution activity.  
Claims 2, 4-9, 11-13, and 15-19 include additional limitations that are similar those limited above for claims 1, 11, and 20 (e.g., presenting, receiving: insignificant extra-solution activity) and defining unit contents to a particular field (semantic). 


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	With regard to claim 1, the claim as a whole do not amount to significantly more than the exception itself.   The above listed additional claim limitations process data in a well-understood, routine, and conventional way.  Further, the computer hardware of claim 1 (e.g., a processor and memory) are generic and well-understood, routine, and conventional in the art.  Therefore, claim 1 is not patent eligible under 101. 

Conclusion
The Examiner has not applied prior art because the Examiner does not understand the scope of the recited claim.  The Examiner invites Applicant to a phone interview to discuss the scope of the claim.  
U.S. Patent No. 4,809,174 to Momenthy discloses an aircraft energy loading method and apparatus.  Momenthy is cited as disclosing “energy loading”.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715